



ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR
NOTICE AND ACCEPTANCE OF RESTRICTED SHARE UNIT AWARD
You have been granted the following award (the "Award") of Restricted Share
Units ("RSUs") and Dividend Equivalent Rights pursuant to the Ensco plc 2018
Long-Term Incentive Plan (the "Plan"). The value of each RSU represents the fair
market value of one restricted Class A ordinary share, nominal value US$0.10 per
share, in Ensco plc (the "Company").
Name of Grantee:                     (the "Grantee")
Total Number of RSUs Granted:                
An equivalent number of tandem Dividend Equivalent Rights are granted in
conjunction with the grant of RSUs.
Date of Grant:                     
Vesting Schedule:    
Vesting Date
  Number of
Vested RSUs
_______________
_______________
_______________
_______________
_______________
_______________
Total
_______________



The terms of the Award referenced herein are subject to the provisions of both
this Notice and Acceptance of Restricted Share Unit Award (the "Grant Notice")
and the attached Non-Employee Director Restricted Share Unit Award Agreement
Terms and Conditions (including any applicable country-specific provisions
contained in the Appendix attached thereto) (the "Terms and Conditions," and
together with this Grant Notice, the "Agreement"), and the Plan. Capitalized
terms not otherwise defined in the Agreement shall have the meanings given to
them given to them in the Plan.
The Terms and Conditions are provided herewith. The Plan and Plan prospectus are
available to you through the Corporate Compensation Department in Houston and
may be accessed on the Merrill Lynch Benefits OnLine® website.
Any income resulting from the issuance of Shares with respect to vested RSUs,
and the payment of an amount equal to any dividend or other distribution on the
Company’s Shares, are subject to the Plan’s withholding provisions.
You must continue as a director of the Company in order to become vested in the
RSUs subject to the Agreement and to any payment under the Award. Any RSUs
subject to the Agreement that have not vested under the Vesting Schedule will be
forfeited if and when you cease to be a director of the Company. The forfeiture
restrictions applicable to the RSUs subject to this Award are subject to
automatic waiver and earlier vesting under specified circumstances. Furthermore,
the value of the benefits and payments received within one year before or after
the termination of your directorship are subject to the "Return of Proceeds"





--------------------------------------------------------------------------------





provisions which apply to these grants in the event you engage in competitive
activity within the one-year period following your termination, as further
described in Section 8 of the Terms and Conditions.
By signing this Grant Notice, you hereby agree to accept the above Award
pursuant to the provisions of the Plan and the Agreement.
ACCEPTED AND AGREED


By:                             
Printed Name:                     
Date:                             





--------------------------------------------------------------------------------





ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR
RESTRICTED SHARE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
Ensco plc, a public limited company incorporated under the laws of England and
Wales (the "Company"), has adopted the Ensco plc 2018 Long‑Term Incentive Plan
(As Effective May 21, 2018) (the "Plan"). The Plan is hereby incorporated herein
in its entirety by this reference. Capitalized terms not otherwise defined in
the Agreement shall have the meaning given to such terms in the Plan. In
furtherance of the purposes of the Plan, and pursuant thereto, the Award of RSUs
and Dividend Equivalent Rights has been granted under to the Plan to the Grantee
as described in the Grant Notice, which must be executed by the Grantee by the
date specified therein to reflect the Grantee’s acceptance of the Award and the
terms of the Agreement. The Company and Grantee may be individually referred to
herein as "Party" or collectively as "Parties".
1.
Grant of RSUs and Tandem Dividend Equivalent Rights. Subject to the terms,
conditions and restrictions set forth in the Plan and those specified herein,
the Company hereby grants the number of Restricted Share Units ("RSUs") and
tandem Dividend Equivalent Rights specified in the Grant Notice to Grantee (the
RSUs together with the Dividend Equivalent Rights are the "Award"). Subject to
Section 3(d) hereof, each RSU shall initially represent one share of the
Company’s Common Stock ("Share"). Each RSU represents an unsecured promise of
the Company to deliver Shares to Grantee pursuant to the terms and conditions of
the Plan and the Agreement. Each tandem Dividend Equivalent Right represents a
right to receive cash payments equivalent to the amount of cash dividends
declared and paid on one share of Common Stock after the Grant Date and before
the Dividend Equivalent Right expires. RSUs and Dividend Equivalent Rights are
used solely as units of measurement, and are not Shares; Grantee is not, and has
no rights as, a shareholder of the Company by virtue of receiving the Award
unless and until the RSUs are converted to Shares upon vesting and transferred
to Grantee, as set forth herein. The Dividend Equivalent Rights have been
awarded to Grantee in respect of services to be performed by Grantee exclusively
in and after the year containing the Grant Date.



2.
Transfer Restrictions. Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, "Transfer") any RSUs or Dividend Equivalent Rights granted
hereunder. Any purported Transfer of RSUs or Dividend Equivalent Rights in
breach of the Agreement shall be void and ineffective, and shall not operate to
Transfer any interest or title in the purported transferee.



3.
Vesting and Payment of RSUs and Dividend Equivalent Rights.



(a)
Vesting of RSUs and Dividend Equivalent Rights. Subject to these terms and
conditions, Grantee’s interest in the RSUs and tandem Dividend Equivalent Rights
granted hereunder shall vest on each vesting date set out in the Grant Notice
(the "Vesting Date"), provided that Grantee is still a Non-Employee Director and
has continuously been a Non-Employee Director from the Grant Date through the
Vesting Date, except as provided in Section 4. All RSUs that do not become
vested as of the end of the vesting period shall be forfeited. Any Dividend
Equivalent Right subject to the Agreement shall expire at the time the RSU with
respect to which the Dividend Equivalent Right is in tandem (i) is vested and
paid or, to the extent permitted by the laws of the applicable jurisdiction,
deferred, (ii) is forfeited, or (iii) expires.



(b)
Settlement of RSUs. As of each Vesting Date, the Grantee shall become entitled
to (i) the number of Shares which have become vested as determined in accordance
with Section 3(a)






--------------------------------------------------------------------------------





and Section 4, as adjusted in accordance with Section 3(d), if applicable, or
alternatively, in the Board’s sole discretion, (ii) a lump sum payment with an
equivalent cash value to the shares described in clause (i). All Shares (or
equivalent cash payment) delivered to or on behalf of Grantee in exchange for
vested RSUs shall (i) be delivered on or prior to the Settlement Date following
the Vesting Date, and (ii) if applicable, Shares shall be subject to any further
transfer or other restrictions as may be required by a securities law or other
applicable law as determined by the Company. For purpose of the Agreement, the
"Settlement Date" shall be any business day within the sixty (60) day period
immediately following each Vesting Date


(c)
Payment of Dividend Equivalent Rights. Payments with respect to any Dividend
Equivalent Rights subject to the Agreement shall be paid or issued at the same
time as such dividends or other distributions are paid or issued on Shares, and
not more than sixty (60) days after that payment or issuance date. All rights
with respect to, or in connection with, the RSUs shall be exercisable during
Grantee’s lifetime only by Grantee. Any equivalent amount paid or issued to the
Grantee at the same time as dividends or other distributions are paid or issued
on Shares shall be provided to compensate Grantee for the fact that actual
dividends or other distributions are not paid or issued with respect to the
Shares subject to this Agreement until the applicable Vesting Date; accordingly,
such amount shall be considered earnings from Grantee’s directorship and shall
not constitute actual dividends or other distributions.



(d)
Dividends, Splits and Voting Rights. As provided in the Plan, if the Company (i)
declares a stock dividend or makes a distribution on Common Stock in Shares,
(ii) subdivides or reclassifies outstanding Shares into a greater number of
Shares, or (iii) combines or reclassifies outstanding Shares into a smaller
number of Shares, then the number of RSUs granted under the Agreement shall be
proportionately increased or reduced, as applicable, so as to prevent the
enlargement or dilution of Grantee’s rights and duties hereunder. The
determination of the Committee regarding such adjustments shall be final and
binding



4.
Accelerated Vesting and Forfeiture Events.



(a)
Termination of Directorship Due to Death, Disability or Retirement. If Grantee’s
directorship is terminated (i) due to Grantee’s death or Disability (as defined
in the Plan), or (ii) by Grantee due to retirement other than for Cause and with
the consent of the Board, all of the then unvested RSUs and tandem Dividend
Equivalent Rights shall become immediately 100% vested as of such termination of
directorship date, which shall be considered the Vesting Date hereunder with
respect to such unvested RSUs and tandem Dividend Equivalent Rights.
Notwithstanding the foregoing, in no event will Grantee be considered to have
terminated Grantee’s directorship due to retirement for purposes of this
Agreement unless the date of Grantee’s termination of directorship is at least
one (1) year after the Grant Date.



(b)
Termination Due to Cause. If Grantee’s directorship is terminated for Cause (as
defined in the Plan), all of the then outstanding RSUs and tandem Dividend
Equivalent Rights, whether or not vested, shall be immediately forfeited and
cancelled as of such termination of directorship date, and shall not vest or be
paid in any respect, without the necessity of any notice or other further
action.



(c)
Other Terminations. If Grantee’s directorship is terminated for any reason
except as otherwise provided above in this Section 4, all of the then unvested
RSUs shall be immediately forfeited and cancelled as of the termination of
directorship date, and shall not vest in any respect, without the necessity of
any notice or other further action.








--------------------------------------------------------------------------------





(d)
Equity Restructuring - dissolution or liquidation. Notwithstanding anything to
the contrary in the Plan, in the event of an Equity Restructuring that takes the
form of a liquidation or dissolution of the Company, the RSUs will, unless the
Committee otherwise determines, vest in full on the day falling 30 days prior to
the date on which that Equity Restructuring takes effect.



(e)
Equity Restructuring - other. An Equity Restructuring may, if the Committee so
determines, include a sale, pursuant to any agreement with the Company, of
securities of the Company pursuant to which the Company is or becomes a
wholly-owned subsidiary of another company after the effective date of the sale.
In any event, if an Equity Restructuring (other than a dissolution or
liquidation) occurs, the Committee may determine that the RSUs will be assumed
by the purchasing or surviving entity, or that they may otherwise be converted
into awards over stock in the surviving entity or purchaser. Otherwise, RSUs
will vest in full on the day falling 30 days prior to the date on which that
Equity Restructuring takes effect.



5.
Grantee’s Representations. Notwithstanding any provision hereof to the contrary,
Grantee hereby agrees and represents that Grantee will not acquire any Shares,
and that the Company will not be obligated to issue any Shares to Grantee
hereunder, if the issuance of such Shares constitutes a violation by Grantee or
the Company of any law or regulation of any governmental authority. Any
determination in this regard that is made by the Committee, in good faith, shall
be final and binding. The rights and obligations of the Company and Grantee
hereunder are subject to all applicable laws and regulations.



6.
Tax Consequences; No Advice Regarding Grant. The vesting of the RSUs, the
issuance of Shares (or payment of the cash equivalent) with respect to vested
RSUs, and the payment of an amount equal to any dividend or other distribution
on the Shares will have tax consequences if the Grantee is subject to U.S.
federal taxation under the U.S. Internal Revenue Code (“Code”). The grant of
RSUs, the vesting of RSUs, the issuance of Shares (or payment of the cash
equivalent) with respect to RSUs, and the payment of an amount equal to any
dividend or other distribution on the Shares, may also have tax consequences for
Participants who are subject to taxation in other jurisdictions. The Company is
not providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding participation in the Plan or the acquisition or sale
of the Shares that may be issued under the Agreement.



GRANTEE IS HEREBY ADVISED TO CONSULT WITH GRANTEE’S OWN PERSONAL TAX, LEGAL AND
FINANCIAL ADVISERS REGARDING GRANTEE’S PARTICIPATION IN THE PLAN AND ANY TAX OR
OTHER CONSEQUENCES ASSOCIATED WITH THIS AWARD.


7.
Tax Withholding. To the extent that the receipt of Shares hereunder results in
compensation income to Grantee for foreign or domestic federal, state or local
income tax purposes that is subject to a tax withholding obligation by the
Company, Grantee shall deliver to Company at such time the sum that the Company
(or an Affiliate) requires to meet its tax withholding obligations under
applicable law or regulation, and, if Grantee fails to do so, the Company (or an
Affiliate), in accordance with the Plan, is authorized to (a) withhold from the
Shares to be issued pursuant to the Agreement, a number of Shares with an
aggregate Fair Market Value as of the date the withholding is effectuated that
would satisfy the applicable withholding amount; (b) withhold from any cash or
other remuneration, then or thereafter payable to Grantee (including any Fair
Market Value equivalent cash payment in lieu of Shares) any tax that is required
to be withheld; or (c) sell such number of Shares before their transfer to
Grantee as is appropriate to satisfy such tax withholding requirements, before
transferring the resulting net number of Shares to Grantee in satisfaction of
its obligations under the Agreement. Dividend Equivalent Right payments shall be
subject to withholding for taxes to the extent required for the Company (or an
Affiliate) to meet its tax withholding obligations with respect to such cash
payments under applicable law or regulation. In the absence of any election by
Grantee, (i) if payment






--------------------------------------------------------------------------------





is to be made in Shares, any withholding obligation shall be satisfied pursuant
to clause (a) above, and (ii) if payment is to be made as a cash equivalent lump
sum payment, any withholding obligation shall be satisfied pursuant to
clause (b) above.


To the extent that Grantee is subject to withholding of federal, state, or local
income taxes and/or other taxes or social insurance contributions in connection
with this Agreement (the "Tax Related Items"), Grantee shall, at such time as
the value of any Shares or other amounts received pursuant to the Agreement
first becomes includable in the gross income of Grantee for such Tax-Related
Items, or the time that a withholding obligation arises for the Company with
respect to the Agreement, as applicable, pay to the Company (or its designee),
or make arrangements satisfactory to the Board (or its designee) regarding
payment of such Tax-Related Items required to be withheld with respect to such
income and, if applicable, any amounts owed to the Company under its tax
equalization or hypothetical tax policies or specific agreements relating
thereto.
Regardless of any action the Company takes with respect to the Tax-Related
Items, Grantee acknowledges that the ultimate liability for all Tax-Related
Items is and remains Grantee’s responsibility and may exceed the amount actually
withheld by the Company (if any). Grantee further acknowledges that the Company
(i) makes no representations or undertakings regarding the treatment of
Tax-Related Items in connection with any aspect of this Agreement, including,
but not limited to, the grant or vesting of the RSUs, the receipt of an amount
equal to any dividend or other distribution on the Shares during the Restriction
Period, the issuance of Shares (or payment of the cash equivalent) with respect
to vested RSUs, the receipt of any dividends or other distribution on Shares
issued pursuant to this Agreement, and the subsequent sale of any Shares
acquired pursuant to this Agreement; and (ii) does not commit to and is under no
obligation to structure the terms of the grant or any aspect of the Agreement to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any
particular tax result.
The Company may refuse to issue the Shares (or pay the cash equivalent) upon
vesting of the RSUs or make any payment under the Agreement if Grantee fails to
comply with Grantee’s obligations in connection with Tax-Related Items.
8.
Return of Proceeds. If (a) Grantee engages in an activity that competes with the
business of the Company or any of its Subsidiaries within one (1) year after (i)
Grantee resigned or otherwise voluntarily terminated from Grantee’s position as
a Non-Employee Director, or (ii) Grantee’s status as a Non-Employee Director was
terminated by the Board for Cause (either such event constituting a
"Termination" for purposes of this Section 9), and (B) RSUs held by Grantee had
vested and become payable within one (1) year of the date of Termination; then
Grantee shall remit to the Company (or its designee), within five (5) business
days of receipt of written demand therefor, an amount in good funds equal to the
sum of (i) the Fair Market Value of the Shares issued in the settlement of the
RSUs pursuant to this Agreement, if any, computed as of the date of issuance of
such Shares, and (ii) the lump sum cash payment received by the Grantee pursuant
to this Agreement, if any.



9.
Code Section 409A Compliance. It is the intention of the Parties that the
Agreement is written and administered, and will be interpreted and construed, in
a manner such that no amount under the Agreement becomes subject to (a) gross
income inclusion under Code Section 409A or (b) interest and additional tax
under Code Section 409A (collectively, "Section 409A Penalties"), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of the Section 409A Penalties. Accordingly, Grantee
consents to any amendment of the Agreement which the Company may reasonably make
in furtherance of such intention, and the Company shall promptly provide, or
make available to, Grantee a copy of such amendment. Further, to the extent that
any terms of the Agreement are ambiguous, such terms shall be interpreted as
necessary to comply with Code Section 409A, or an exemption under Code Section
409A, when applicable.






--------------------------------------------------------------------------------





Notwithstanding any provision of the Agreement to the contrary, if any benefit
provided hereunder would be subject to Section 409A Penalties because the timing
of such benefit is not delayed as required by Code Section 409A for a "specified
employee" (as defined under Code Section 409A), then if Grantee is on the
applicable date a specified employee, any such benefit that Grantee would
otherwise be entitled to receive during the first six months following Grantee's
"separation from service" (as defined under Code Section 409A) shall be
accumulated and paid, within ten (10) days after the date that is six months
following Grantee’s date of "separation from service," or such earlier date upon
which such benefit can be provided under Code Section 409A without being subject
to the Section 409A Penalties such as, for example, upon Grantee’s death.
10.
Data Privacy. Grantee hereby acknowledges that Grantee’s personal data as
described in the Agreement and any other Award materials, may be collected, used
and/or transferred in electronic or other form by and among, as applicable, the
Company and its Affiliates, for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan. Grantee
understands that the Company may hold certain personal information about
Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, compensation, job title, any shares or directorships held in the Company
or an Affiliate, details of all Awards or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (individually and collectively, "Data").



Grantee understands that Data will be transferred to Merrill Lynch and
Computershare or such other stock plan service providers as may be selected by
the Company in the future, which are assisting the Company with the
implementation, administration and management of the Plan. In addition, Data may
be transferred to the trustee of any trust established in connection with the
Plan. Grantee understands that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than Grantee’s country. If Grantee resides
outside the United States, Grantee understands that Grantee may request a list
with the names and addresses of any potential recipients of Data by contacting
the Company’s Corporate Compensation Department in Houston, Texas. Grantee
authorizes the Company, Merrill Lynch, Computershare and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. If Grantee
resides outside the United States, Grantee understands that Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Corporate Compensation Department in Houston.
11.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.



12.
Miscellaneous.



(a)
No Fractional Shares. All provisions of the Agreement concern whole Shares. If
the application of any provision hereunder would yield a fractional Share, such
fractional Share shall be rounded up to the next whole Share.








--------------------------------------------------------------------------------





(b)
Directorship Relationship. For purposes of this Agreement, Grantee shall be
considered to be a Non-Employee Director of the Company as long as Grantee
continues performing Services as a Non-Employee Director and the relationship
between Grantee and the Company is not the legal relationship of employer and
employee within the meaning of Section 3401(c) of the Code or according to local
law in any non-U.S. jurisdiction, as applicable. Any question as to whether and
when there has been a termination of such continuous Services as a Non-Employee
Director of the Company for purposes of this Agreement, and the cause of such
termination for purposes of this Agreement, shall be determined by the Board (as
comprised with the recusal of Grantee), and its determination shall be final,
conclusive and binding.



(c)
No Directorship Rights. No provision of the Agreement or the Plan shall be
construed to give Grantee any right to remain a Non-Employee Director of the
Company, or to continue to provide Services as such a Non-Employee Director, or
in any manner to affect the right of the Board or the Company’s stockholders to
terminate Grantee’s Services at any time, with or without Cause.



(d)
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at its then current main corporate address (Attention:
Corporate Secretary), and to Grantee at his address indicated on the Company’s
records, or at such other address and number as a Party has previously
designated by written notice given to the other Party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
and receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.



(e)
Amendment, Termination and Waiver. The Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company and by Grantee. Any waiver of the terms or conditions hereof shall
be made only by a written instrument executed and delivered by the Party waiving
compliance. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company who
is not the Grantee. The failure of any Party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any Party of any term or condition herein, or the
breach thereof, in one or more instances shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach or a waiver of
any other condition or the breach of any other term or condition.



(f)
Severability. It is the desire of the Parties hereto that the Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of the
Agreement. The Agreement should be construed by limiting and reducing it only to
the minimum extent necessary to be enforceable under then applicable law.








--------------------------------------------------------------------------------





(g)
Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of the Agreement shall
be governed by the laws of England and Wales, without regard to conflict of laws
principles.



(h)
Imposition of Other Requirements. The Company reserves the right to (i) impose
other requirements regarding participation in the Plan, with respect to the
Agreement and on any Shares acquired under the Plan, to the extent that the
Company determines it is necessary or advisable in order to (A) comply with
Applicable Laws, including, the country where Grantee resides, or (B) facilitate
the administration of the Plan, and (ii) require Grantee to sign any additional
agreements or undertakings that are reasonably necessary to accomplish the
foregoing.



(i)
Grantee’s Acknowledgment. Grantee represents and acknowledges that (i) Grantee
is knowledgeable and sophisticated as to business matters, including the subject
matter of the Agreement, (ii) Grantee has read the Agreement and understands its
terms and conditions, (iii) Grantee has had ample opportunity to discuss the
Agreement with Grantee's legal counsel, if so desired, prior to execution of the
Agreement, and (iv) no strict rules of construction shall apply for or against
the drafter of the Agreement or any other Party.



(j)
Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of the Agreement or the termination of
Grantee’s directorship.



(k)
Successors and Assigns. The Agreement shall bind, be enforceable by, and inure
to the benefit of, the Parties and their permitted successors and assigns as
determined under the terms of the Agreement and the Plan.



(l)
Counterparts. The Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.



(m)
Plan Documents. Grantee may obtain a copy of the Plan on the Merrill Lynch
Benefits Online® website or by contacting the Corporate Compensation Department
in Houston.



(n)
Interpretive Matters. In the interpretation of the Agreement, except where the
context otherwise requires:



(i)
The headings used in the Agreement headings are for reference purposes only and
will not affect in any way the meaning or interpretation of the Agreement;

(ii)
The terms "including" and "include" do not denote or imply any limitation;

(iii)
The conjunction "or" has the inclusive meaning "and/or";

(iv)
The singular includes the plural, and vice versa, and each gender includes each
of the others;

(v)
Reference to any statute, rule, or regulation includes any amendment thereto or
any statute, rule, or regulation enacted or promulgated in replacement thereof;
and

(vi)
The words "herein," "hereof," "hereunder" and other compounds of the word "here"
shall refer to the entire Agreement and not to any particular provision.








